Citation Nr: 9925773	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-49 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1987 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In December 1996, the Board remanded 
the veteran's claim for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran's hepatitis B, diagnosed post service, is 
related to his period of military service.

3. No competent evidence has been submitted to demonstrate 
that the veteran currently has a diagnosed low back 
disorder.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for hepatitis.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.655 (1998).
2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 
3.655.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hepatitis and a 
low back disorder.  The legal question to be answered, 
initially, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to these claims and there is no duty to 
assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  To that end, in December 1996, the 
Board remanded the veteran's case to the RO to afford him the 
opportunity to undergo VA examination and submit additional 
medical evidence in support of his claims.  The veteran 
failed to report for scheduled VA examinations and did not 
submit additional evidence.  See 38 C.F.R. § 3.655(a), (b).  
As will be explained below, the Board finds that the 
veteran's claims are not well grounded.

I. Factual Background

When examined for enlistment in July 1987, there was no 
report of liver or musculoskeletal abnormality and the 
veteran was found qualified for active service.
Service medical records indicate that in May 1988, the 
veteran was seen in the clinic with complaints of lower back 
pain for five days.  He reported having an accident in which 
he fell down a ladder on a ship.  The veteran had no 
weakness, numbness or paresthesias in his legs and no bowel 
or bladder dysfunction.  He had back pain upon palpation at 
the L-5 midline with normal strength, reflexes and sensation 
in both legs.  The assessment was back strain with no 
neurological signs or symptoms.  Motrin was prescribed and 
the veteran was given light duty and instructed in correct 
lifting technique.  When seen ten days later in the clinic, 
the assessment was lower back strain.

Resolving lower back strain was assessed when the veteran was 
examined in the clinic in June 1988.  A clinic record dated 
approximately three weeks later reflects his complaints of 
worsening back pain, especially in cold weather.  The 
assessment was SI (sacroiliac) joint strain.  X-rays taken 
the following week showed normal sacroiliac joints.  The 
veteran was repeatedly seen in July 1988 for complaints of 
back pain variously assessed as possible left SI joint 
strain, lower back pain of unknown etiologies, lower back 
strain and unresolved lower back strain.  X-rays of his 
lumbosacral spine taken in late July 1988 were negative and 
when seen in the clinic he complained of difficulty urinating 
and had mild to moderate tenderness in his mid lower back 
with some limitation of motion.  Mechanical back pain was 
assessed.  

An August 1988 record indicates that an orthopedic 
consultation was requested based on the veteran's four-month 
history of lower back pain since April that had not improved.  
The provisional diagnosis was lower back pain unimproved 
after four months of treatment.  The veteran was seen the 
following week and assessed with chronic back pain, flare-up.  

X-rays of the lumbosacral spine taken in September 1988 
showed very minimal scoliosis of the lumbar spine but were 
otherwise negative for abnormalities.  A September 1988 
orthopedic clinic record includes an impression of mechanical 
low back plain and localized spasm for which an injection of 
novocaine was given.  A December 1988 orthopedic clinic 
record indicates no improvement with the local injection.  
The assessment was mechanical back pain, no improvement.  
According to records dated in February 1989, a physical 
therapy consultation record shows low back school was 
requested for the veteran's chronic low back pain.

In February 1989, the veteran complained of increased upper 
abdominal pain for several days thought to be possible 
gastritis.  When seen in the clinic two days later, he 
continued to have tenderness of the right upper abdominal 
quadrant with a possibility of hepatomegaly.  The veteran 
also had dark urine, tan stools and right upper quadrant pain 
with a suspicious history for hepatitis.  Laboratory results 
were reactive for hepatitis A antibody screen and showed non-
immune status for hepatitis B surface antibody.  An April 
1991 dental health questionnaire indicates that the veteran 
had hepatitis.  In a report of medical history completed in 
September 1991, at the time he was examined for separation 
from service, the veteran checked no to having jaundice or 
hepatitis and recurrent back pain and described his current 
health as excellent.  The separation examination report is 
entirely negative for a musculoskeletal or liver abnormality 
and laboratory findings were not referable to hepatitis.

Post service, private medical records indicate that in August 
1992, the veteran was hospitalized with complaints of 
recurrent jaundice and dark urine and diagnosed with acute 
viral hepatitis (B).  When initially seen, the veteran 
complained of being sick for one week and gave a history of 
hepatitis in 1980 for which he was hospitalized.  He had a 
positive history of prostitute contact and drank alcohol 
occasionally.

The veteran underwent VA examination in November 1992 and 
gave a history of being diagnosed with hepatitis B in August 
1992.  He complained of some weakness.  His musculoskeletal 
system was within normal limits with no dizziness or injuries 
and no functional deficits.  Test results showed normal liver 
enzymes and normal bilirubin, hepatitis B core antibody was 
positive, hepatitis B surface antibody was negative, 
hepatitis B surface antigen was positive and hepatitis BE 
antigen was negative.  Diagnoses included status post 
hepatitis B with positive hepatitis B surface antigen, a 
negative hepatitis B surface antibody and a positive 
hepatitis B core antibody with no active hepatitis at present 
and normal liver function studies.

In support of his claim, in March 1993, the veteran submitted 
a copy of a brief article from the September 1992 issue of 
Redbook magazine that indicated viral hepatitis was among the 
diseases about which Gulf War veterans should concerned.

An April 1996 VA outpatient record indicates that the veteran 
was feeling well and his upper respiratory infection had 
resolved.  He was also noted to be status post hepatitis B, 
that was inactive and was advised to return to the clinic in 
eight or nine months.

In December 1996, the Board remanded the veteran's claim for 
further VA examination including a medical opinion regarding 
the etiology of his hepatitis and to determine if any current 
low back disability was related to a low back condition in 
service.

In May 1997, the RO sent the veteran a notice to remind him 
of the VA examinations scheduled pursuant to the Board's 
remand.  However, the veteran failed to appear at the 
scheduled VA examinations. 

In an August 1998 statement, the veteran's representative 
noted that the veteran had not reported for VA examination 
and indicated that he talked with the veteran who was willing 
to report for VA examination.  In an August 1998 statement, 
the veteran said he was willing to have a VA examination.  In 
a November 1998 letter to the veteran, the RO advised that 
another VA examination would be scheduled and that failure to 
appear for the scheduled examination will result in 
adjudication of his claim on the basis of the evidence of 
record.  The RO requested that the veteran inform the medical 
provider if he was unable to report for the examination.  A 
letter dated the following week advised the veteran of the 
specifics of the scheduled VA examination and the importance 
of his attendance to consideration of his service connection 
claim.  A note in the file dated three days later indicates 
that the veteran was in Canada and might be there until 
December 1998.  In a later-dated November 1998 letter to the 
veteran, the RO noted that it was advised the veteran lived 
in Canada and was unable to report for VA examination and 
requested that he inform the RO when he will return to his 
home address and will be ready and willing to report for 
examination.  That notice also reminded the veteran that 
failure to appear for scheduled examinations would result in 
adjudication based on the evidence of record.  The veteran 
did not respond to the RO's letter.

In a July 1999 statement, the veteran's representative 
indicated that he contacted the veteran in May 1999 and was 
provided with an invalid phone number for follow up 
conversation.  The veteran evidently lived in Canada and 
could not be contacted.




II. Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where a Persian Gulf 
veteran exhibits objective indications of chronic disability 
resulting from undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001.  38 
U.S.C.A. § 1117(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.317(a) (1998).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months, 
including illnesses that exhibit intermittent episodes of 
improvement and worsening.  38 C.F.R. § 3.317(a)(3).  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  For purposes of § 3.317, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(2).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).


A. Service Connection for Hepatitis

The veteran has contended that service connection should be 
granted for hepatitis.  Although the evidence shows that the 
veteran was diagnosed with hepatitis B post service, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that, while 
the veteran tested positive for hepatitis A in service, his 
liver and blood tests were normal on separation from service 
and the first post service evidence of record of hepatitis B 
is from August 1992, nearly nine months after his discharge.  
In short, no medical opinion or other medical evidence 
relating the veteran's hepatitis B to service or any incident 
of service has been presented.

The veteran's representative has suggested that the veteran's 
hepatitis was related to service in the Persian Gulf.  
However, service connection is not warranted for disability 
resulting from an undiagnosed illness where there is 
affirmative evidence that the claimed disability was 
unrelated to service in the Persian Gulf, 38 C.F.R. 
§ 3.317(c), or where the disability was related to a known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  The 
veteran's complaints of abdominal pain and tenderness with 
dark urine in service were attributable to hepatatis A.  When 
the veteran was privately examined in August 1992, the 
diagnosis was acute viral hepatitis (B) and in November 1992, 
VA diagnosed status post hepatitis B.  In the veteran's case, 
the claimed disability was related to a known clinical 
diagnosis.  
As such, service connection is not warranted for hepatitis.

B. Service Connection for a Low Back Disorder

The veteran has also contended that service connection should 
be granted for a low back disorder as a result of a low back 
injury in service.  The record demonstrates that, while the 
veteran complained of low back pain in service, no low back 
or musculoskeletal abnormality was found when he was examined 
on separation from service.  Moreover, on VA examination 
after the veteran's separation from service, there was no 
complaint or showing that the veteran had a low back 
disorder.  Furthermore, the veteran has submitted no evidence 
to show that he currently has a low back disorder.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has a low back disorder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Finally, the Board notes that 38 C.F.R. § 3.655 pertains to 
failure to appear for VA examinations and reexaminations and 
diagnostic tests.  As noted above, the Board is assured that 
the veteran was aware of the relevance of these examinations 
to his claims given that he was contacted on four separate 
occasions in order to schedule the examinations.  In this 
regard, the Board notes that the duty of the VA to assist the 
veteran in the development of his claim is not always a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the veteran's failure to report for the 
scheduled VA examinations, his claims are decided based on 
the evidence of record.  38 C.F.R. § 3.655(b).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran currently has a low 
back disorder or that he has hepatitis related to service or 
any incident thereof.  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. § 3.303.  Since the claims are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for hepatitis and a low back disorder 
on a ground different from that of the RO, that is, whether 
the veteran's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for hepatitis is denied.

Service connection for a low back disorder is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

